                                 Case 17-10124-KBO                Doc 902-1         Filed 01/15/19       Page 1 of 1
                                                                    2600 Eagan Woods Dr, Suite 400              151 West 46th Street, 4th Floor
                                                                    St. Paul, MN 55121                                   New York, NY 10036
                                                                    651-406-9665                                                212-267-7342

Defendant:                    Arden Jewelry Mfg. Co.
Bankruptcy Case:              LSC Wind Down, LLC
Preference Period:            Oct 19, 2016 - Jan 17, 2017
                                                          Transfers During Preference Period

                        Debtor(s) Incurring
Debtor Transferor(s)     Antecedent Debt        Check Number      Check Amt      Clear Date    Invoice Number      Invoice Date      Invoice Amt
Limited Stores, LLC      Limited Stores, LLC         1008342      $14,205.19     11/4/2016           23692          8/4/2016          $8,381.16
Limited Stores, LLC      Limited Stores, LLC         1008342      $14,205.19     11/4/2016           23635          7/28/2016         $5,824.03

       Totals:         1 transfer(s),   $14,205.19




Arden Jewelry Mfg. Co. (2170689)
Bankruptcy Case: LSC Wind Down, LLC
Jan 14, 2019                                                            Exhibit A                                                       P. 1
